Dissenting Opinion by
President Judge .Crumlish :
I must respectfully dissent to the majority opinion.
*147In the righteous pursuit of what it perceives to be “necessary for the general good of the public,” the majority has transcended the constitutional and conceptual statutory impairment of contract doctrine.
The law in Pennsylvania regarding a public employee’s contractual rights in the Retirement Fund is clear and unassailable. “An employe who has complied with all conditions necessary to receive a retirement allowance cannot be affected adversely by subsequent legislation which changes the terms of the retirement contract.” Harvey v. Allegheny County Retirement Board, 392 Pa. 421, 431, 141 A.2d 197, 203 (1958). Consequently, when the employee fulfills the obligations and conditions found in the retirement contract, he then possesses “a vested interest in the retirement pay which cannot be destroyed, weakened or departed from by subsequent legislation,” McBride v. Allegheny County Retirement Board, 330 Pa. 402, 405, 199 A. 130, 132 (1938). Petitioner need only then activate payment by either retiring or terminating service.
In the case before us, petitioner had not only been a member of the State Employees Retirement Fund for a period of some 18 years prior to his termination of service on December 15, 1977, but acquired “vested” rights in the Retirement Fund well before either the Act of March 1, 1974, or the amending Act of October 7, 1975, 71 Pa. C. S. §5953. The majority would have us compare a public employee’s vested, executed, contractual pension rights with the landlord-tenant lease arrangement in DePaul v. Kauffman, 441 Pa. 386, 272 A.2d 500 (1971), to support a statutory impairment of contract. I can neither see the analogy nor lend support to such an “incidental” unconstitutional interpretation. I do not suggest, nor do I intend to imply, that the Commonwealth in its legitimate pursuit of a determined claim against this *148petitioner or anyone else is precluded from prosecution in the appropriate forum. Bather, I perceive Section 5953 as an improper means to a proper end.
Accordingly, I would grant the petitioner’s motion for summary judgment.
Judge Williams, Jr., joins in this dissent.